

116 S4149 IS: Emergency Care Reimbursement Act of 2020
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4149IN THE SENATE OF THE UNITED STATESJuly 1, 2020Mr. Blumenthal (for himself, Ms. Baldwin, Mr. Brown, Ms. Hirono, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to remove the limitation on reimbursement for emergency treatment of amounts owed to a third party or for which the veteran is responsible under a health-plan contract.1.Short titleThis Act may be cited as the Emergency Care Reimbursement Act of 2020.2.Removal of limitation on reimbursement for emergency treatment of amounts owed to a third party or for which the veteran is responsible under a health-plan contract(a)In generalSubsection (c)(4) of section 1725 of title 38, United States Code, is amended by striking subparagraph (D).(b)Application of amendmentThe amendment made by subsection (a) shall apply with respect to any reimbursement request under section 1725 of such title submitted to the Department of Veterans Affairs for emergency treatment furnished on or after February 1, 2010.(c)Impact on existing court caseNothing in this section or the amendment made by this section shall limit the rights of any member of the Wolfe class seeking relief in Wolfe v. Wilkie, No. 18–6091 (Vet. App. filed October 30, 2018).(d)DefinitionsIn this section:(1)Emergency treatment; health-plan contractThe terms emergency treatment and health-plan contract have the meanings given those terms in section 1725(f) of title 38, United States Code.(2)Reimbursement requestThe term reimbursement request includes any claim by a veteran for reimbursement of a copayment, deductible, coinsurance, or similar payment for emergency treatment furnished to the veteran in a non-Department of Veterans Affairs facility and made by a veteran who had coverage under a health-plan contract, including any claim for the reasonable value of emergency treatment that was rejected or denied by the Department of Veterans Affairs, whether the rejection or denial was final or not. 